Citation Nr: 0409914	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of service connection for a psychiatric disorder to 
include schizoaffective disorder and adult situational reaction 
with explosive personality disorder and depression.  

2.  Entitlement to service connection for a psychiatric disorder 
to include schizoaffective disorder and adult situational reaction 
with explosive personality disorder and depression.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1968 to March 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
psychiatric disorder.  In a May 2003 hearing officer's decision 
with Statement of the case, the RO reopened the veteran's claim on 
the basis of new and material evidence but then denied the claim 
on the merits following a de novo review of the record.  However, 
the requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to address 
on appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  Therefore, the Board must first 
determine whether new and material evidence has been submitted 
prior to adjudicating the claim on the merits.  Thus, the issue as 
set forth on the first page is correct.

In September 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In July 1995 and in July 1999, the RO denied service 
connection for a psychiatric disorder.  The veteran was notified 
of these decisions; he did not timely appeal these determinations.

2.  Evidence submitted the most recent denial in July 1999 bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision by the RO denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.102, 20.1103 
(2003).  

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a psychiatric disorder has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

The United States Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits 
and that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information 
and evidence that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, after the rating decision in February 2002, the RO provide 
the veteran with a May 2003 statement of the case (SOC) that 
included the pertinent VCAA 2000 regulations.  This SOC, however, 
did not contain the fourth element set forth in Pelegrini.  
Although the VCAA regulations provided to the veteran do not 
contain the fourth element, the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  

Subsequent to the SOC in May 2003, the veteran was issued a 
supplemental statement of the case (SSOC) in July 2003 and a 
letter that same month, as well as another SSOC in August 2003.  
It is concluded that these documents provided the veteran with a 
summary of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  As noted above, the SOC 
included the pertinent law and regulations pursuant to VCAA.  A 
letter to the veteran in April 2002 and the May 2003 SOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it was 
his responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  Evidence of 
record reveals that the veteran subsequently submitted private and 
VA medical evidence as well as statements as provided by a private 
physician.  

Moreover, in the July 2003 letter, the AOJ sent the veteran an 
extensive letter again requesting that the veteran provide any 
information and/or evidence to support his claim.  The veteran was 
also provided the opportunity to testify at a hearing before a 
Veterans Law Judge in September 2003.  In addition, at the 
hearing, the veteran was notified what was needed to substantiate 
his claim and to submit other information or evidence he 
considered relevant to his claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).   
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

New and Material

The RO initially denied service connection for a psychiatric 
disorder in 1995 and that determination was most recently denied 
in July 1999.  The decision is final.  38 C.F.R. § 20.1103 (2003).  
However, if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 2002).  Specifically, under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  

The Board notes that the regulations were also recently amended to 
define "new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  As these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and as 
the veteran's claim was filed subsequent to that date, they are 
applicable in this case as the veteran's claim to reopen was filed 
in October 2001.  

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Here, 
the RO, in May 2003, determined that new and material evidence was 
submitted to reopen the veteran's claim for service connection for 
a psychiatric disorder.  The Board agrees.

The evidence received into the record since the RO's 1999 denial 
includes two statements by W.R.R., (dated July 2002 and June 2003) 
in which he opined that the veteran's psychiatric disorder was of 
service origin.  Such evidence, presumed credible, bears 
substantially upon the specific matters under consideration as it 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim.  Consequently, the claim is reopened.


ORDER

Having received new and material evidence, the veteran's claim of 
entitlement to service connection for a psychiatric disorder to 
include schizoaffective disorder with adult situation reaction 
with explosive personality disorder and depression is reopened and 
the appeal is granted to this extent only.


REMAND

As noted in the above decision, the Board determined that there 
was new and material evidence to reopen the veteran's claims for 
service connection for a psychiatric disorder.  Thus, the issue 
now for consideration is entitlement to service connection for a 
psychiatric disorder to include schizoaffective disorder and adult 
situational reaction with explosive personality and depression.

In this case, although a private psychiatrist provided an opinion 
as to the veteran's psychiatric disorder, it is not clear whether 
the private psychiatrist reviewed the veteran's service medical 
records.  Upon review, the evidence of record reveals that  the 
veteran's psychiatric condition has been variously diagnosed over 
the years. The evidence of record reveals that the veteran 
reported receiving current VA treatment.  VA's duty to assist 
includes obtaining recent medical records and thorough and 
contemporaneous examination in order to determine the nature and 
etiology of the veteran's disabilities.  38 C.F.R. § 
3.159(b)(c)(4) (2003).    

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED for 
the following development:

1.  The Veterans Benefits Administration/Appeals Management Center 
(VBA AMC) must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  The notice must inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, (3) of the information and 
evidence that the claimant is expected to provide and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  He must also be informed of the 
appropriate time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ___ ).  A record of his notification must be incorporated into 
the claims file. 

2.  The veteran should be afforded a neuropsychiatric examination 
to determine the nature and etiology of all current psychiatric 
disorders. The claims file and a separate copy of this remand must 
be made available to and reviewed by each examiner prior and 
pursuant to conduction of the examination.  All testing deemed 
necessary should be performed.  All findings should be reported in 
detail.   The examiner is request to provide an opinion as to 
whether it is as least as likely as not that any psychiatric 
disorder found is related to the veteran's emotional difficulties 
during active duty.  A complete rationale based on the facts of 
this case and sound medical principles should be provided for all 
opinions and conclusions.

3.  After undertaking any other development deemed essential in 
addition to that specified above, the VBA AMC should re-adjudicate 
the veteran's claim.  If any benefit sought on appeal remains 
denied, the veteran should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and discussion of 
all pertinent regulations.  An appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA AMC.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



